DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 9, 11-17 and 21-27   have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/26/2021, with respect to the rejection(s) of claims 9-17 and 21-27, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832) and Kirita (Kirita – US 2015/0179366 A1).

As to claim 9, Pearson discloses a sensor retainer, comprising: a light pipe (Pearson: [0048]-[0049], [0051], [0056], [0061], and FIG. 6: The control module 200 may be configured with a light pipe 208, which may be made of a light-transmissive material, such as clear plastic. The light pipe 208 may be configured to receive light (e.g., daylight) from a load control environment and conduct the light to a light sensing circuit, e.g., a daylight sensing circuit 604 (FIG. 6A), such as a photosensor or a photodiode, located inside the control module 200. The light pipe 208 may have a front surface 208c (e.g., a lens portion) located on the front cover portion 207 of the control module 200 for allowing light to enter the control module 200), the light pipe including:
a first light pipe portion (Pearson: FIG. 5-6 the second conductive portions 208b) configured to guide light generated by a light-emitting diode (LED) indicator (Pearson: [0008], [0049], [0061], [0066], [0070], and FIG. 6 the feedback LED 602: The light pipe 208 may comprise a second conductive portion 208b configured to transmit light from a feedback LED 602 (FIG. 6A) located inside of the control module 200 to the front surface 208c to provide feedback to a user. For example, the light pipe 208 may provide feedback (e.g., by flashing the feedback LED 602 in one or more colors) to communicate information during configuration of the control module 200 (e.g., to indicate when the control module is in an association mode or a discovery mode) and/or during normal operation to indicate a status of the control module and/or the load being controlled by the control module 200 (e.g., a fault condition, such as a failed ;
a second light pipe portion (Pearson: FIG. 5-6 the first conductive portion 208a) configured to guide ambient light to a photocell sensor (Pearson: [0048], [0061], [0066], [0068]-[0069], [0070], and FIG. 6 the daylight sensing circuit 604: The light pipe 208 may also comprise a first conductive portion 208a for conducting the light to the daylight sensing circuit 604 to allow for the daylight sensing circuit to measure an amount of daylight in the load control environment beneath the lighting fixture to which the control module 200 may be attached); 
a light ring (Pearson: FIG. 5 the light pipe 208) in optical communication with the first light pipe portion (Pearson: FIG. 5-6 the second conductive portions 208b) and the second light pipe portion (Pearson: FIG. 5-6 the first conductive portion 208a), the light ring configured to transmit visible light from the first light pipe portion such that the light generated by the LED indicator is visible from the light ring (Pearson: [0008], [0049], [0061], [0066], [0070], and FIG. 6 the feedback LED 602: The light pipe 208 may comprise a second conductive portion 208b configured to transmit light from a feedback LED 602 (FIG. 6A) located inside of the control module 200 to the front surface 208c to provide feedback to a user), and to transmit ambient light to the second light pipe portion such that ambient light is visible to the photocell sensor (Pearson: [0048], [0061], [0066], [0068]-[0069], [0070], and FIG. 6 the daylight sensing circuit 604: The light pipe 208 may also comprise a first conductive portion 208a for conducting the light to the daylight sensing circuit 604 to allow for the daylight sensing circuit to measure an amount of daylight in the load control environment beneath the lighting fixture to which the control module 200 may be attached), the light ring having an outer diameter corresponding to a diameter of an opening in a panel (Pearson: [0064] and FIG. 5-6 the opening 506 of the front cover portion 207: The front cover portion 207 of the control module 200 may receive the occupancy sensing circuit 402 in the first opening 504 from the direction F. The front cover portion 207 of the control module 200 may receive the light pipe 208 in a second opening 506 from the direction F), the opening in the panel sized to accommodate the first light pipe portion, the second light pipe portion (Pearson: [0064], FIG. 2, and FIG. 5-6 the opening 506 of the front cover portion 207: The front cover portion 207 of the control module 200 may receive the occupancy sensing circuit 402 in the first opening 504 from the direction F. The front cover portion 207 of the control module 200 may receive the light pipe 208 in a second opening 506 from the direction F), 
wherein the first light pipe portion, the second light pipe portion extend in a direction approximately perpendicular to an upper surface of the light ring (Pearson: [0064], FIG. 2, and FIG. 5-6), and
wherein the first light pipe portion, the second light pipe portion cooperate with the sensor housing through the opening in the panel to retain the sensor housing on an opposing surface of the panel (Pearson: [0048]-[0052], [0059]-[0061], [0066]-[0068], and FIG. 5-6).

Pearson does not explicitly disclose the light ring having an outer diameter larger than a diameter of an opening in a panel, the light pipe comprising a third light pipe portion and a fourth light pipe portion, each of the third light pipe portion and the fourth light pipe portion comprising retaining slots configured to engage with corresponding retainer latches of a sensor housing, the combination of the retaining slots and the retainer latches configured to retain the sensor housing to a panel; the opening in the panel sized to accommodate the third light pipe portion, and the fourth light pipe portion; wherein the third light pipe portion and the fourth light pipe portion extend in a direction approximately perpendicular to an upper surface of the light ring, and wherein positioning slots adjacent the third light pipe portion, and the fourth light pipe portion cooperate with positioning features of the sensor housing through the opening in the panel to retain the sensor housing on an opposing surface of the panel.

However, it has been known in the art of electronic designs to implement the light ring having an outer diameter larger than a diameter of an opening in a panel, as suggested by Polacek, which discloses the light ring having an outer diameter larger than a diameter of an opening in a panel (Polacek: Abstract, column 3 lines 55-67, column 4 lines 36-50, column 4 lines 61-68, column 6 lines 13-22, and FIG. 1-2).
Therefore in view of teachings by Pearson and Polacek, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting control module of Pearson to include the light ring having an outer diameter larger than a diameter of an opening in a panel, as suggested by Polacek. The motivation for this is to implement a known alternative design for attaching a lighting into an opening of a panel.

While the combination of Pearson and Polacek discloses the light pipe comprising the first light pipe portion and the second light pipe portion extend in a direction approximately perpendicular to an upper surface of the light ring (Pearson: [0064], FIG. 2, and FIG. 5-6), the light pipe being disposed between cover portions as a housing portion (Pearson: FIG. 5), the combination of Pearson and Polacek does not explicitly disclose the light pipe attached to the the light pipe comprising a third light pipe portion and a fourth light pipe portion, each of the third light pipe portion and the fourth light pipe portion comprising retaining slots configured to engage with corresponding retainer latches of a sensor housing, the combination of the retaining slots and the retainer latches configured to retain the sensor housing to a panel; the opening in the panel sized to accommodate the third light pipe portion, and the fourth light pipe portion; wherein the third light pipe portion and the fourth light pipe portion extend in a direction approximately perpendicular to an upper surface of the light ring, wherein positioning slots adjacent the third light pipe portion, and the fourth light pipe portion cooperate with positioning features of the sensor housing through the opening in the panel to retain the sensor housing on an opposing surface of the panel.

However, it has been known in the art of device housing design to implement the light pipe attached to the housing portion as recited in the limitations of the light pipe comprising a third light pipe portion and a fourth light pipe portion, each of the third light pipe portion and the fourth light pipe portion comprising retaining slots configured to engage with corresponding retainer latches of a sensor housing, the combination of the retaining slots and the retainer latches configured to retain the sensor housing to a panel; the opening in the panel sized to accommodate the third light pipe portion, and the fourth light pipe portion; wherein the third light pipe portion and the fourth light pipe portion extend in a direction approximately perpendicular to an upper surface of the light ring, wherein positioning slots adjacent the third light pipe portion, and the fourth light pipe portion cooperate with positioning features of the sensor housing through the opening in the panel to retain the sensor housing on an opposing surface of the panel, as suggested by Kirita, which discloses the light pipe attached to the the light pipe comprising a third light pipe portion and a fourth light pipe portion (Kirita: FIG. 4 the bezel 18), each of the third light pipe portion and the fourth light pipe portion comprising retaining slots configured to engage with corresponding retainer latches of a sensor housing (Kirita: FIG. 4 the engaging holes 18 a and the engaging protrusions 2b of the holder 2), the combination of the retaining slots and the retainer latches configured to retain the sensor housing to a panel (Kirita: FIG. 1-7);
the opening in the panel sized to accommodate the third light pipe portion, and the fourth light pipe portion (Kirita: FIG. 1-7);
wherein the third light pipe portion and the fourth light pipe portion extend in a direction approximately perpendicular to an upper surface of the light ring (Kirita: FIG. 1-7),
wherein positioning slots (Kirita: FIG. 1-7 the slots between the engaging pieces 18A) adjacent the third light pipe portion, and the fourth light pipe portion cooperate with positioning features (Kirita: FIG. 1-7 the slots between the engaging pieces 18A and the corresponding position features of the holder 2) of the sensor housing through the opening in the panel to retain the sensor housing on an opposing surface of the panel (Kirita: [0053]-[0054], [0060] and FIG. 1-7: a resin bezel 18 molded into a ring is fitted into the outer periphery of the front end of the holder 2. Four engagement pieces 18A are formed integrally with the bezel 18 on the upper, lower, left, and right sides of the bezel 18 to extend rearward. The engagement pieces 18A have respective rectangular engagement holes 18a. The bezel 18 is fixed to the outer periphery of the front end of the holder 2 by fitting the engagement pieces 18A into the outer periphery of the holder 2 from the front and engaging the four engagement protrusions 2b formed on the outer periphery of the holder 2 with the engagement holes 18a in the engagement pieces 18A).
Pearson, Polacek, and Kirita it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting control module of Pearson and Polacek to include the light pipe attached to the housing portion as recited in the limitations of the light pipe comprising a third light pipe portion and a fourth light pipe portion, each of the third light pipe portion and the fourth light pipe portion comprising retaining slots configured to engage with corresponding retainer latches of a sensor housing, the combination of the retaining slots and the retainer latches configured to retain the sensor housing to a panel; the opening in the panel sized to accommodate the third light pipe portion, and the fourth light pipe portion; wherein the third light pipe portion and the fourth light pipe portion extend in a direction approximately perpendicular to an upper surface of the light ring, wherein positioning slots adjacent the third light pipe portion, and the fourth light pipe portion cooperate with positioning features of the sensor housing through the opening in the panel to retain the sensor housing on an opposing surface of the panel, as suggested by Kirita. The motivation for this is to implement a known alternative design for attaching a light ring into its housing.

As to claim 13, Pearson, Polacek, and Kirita disclose the limitations of claim 9 further comprising the sensor retainer of claim 9, wherein the light pipe further comprises a lens for a passive infrared (PIR) sensor (Pearson: [0047], [0057], [0061], [0064]-[0065], and FIG. 4-6 the occupancy sensing circuit 402: the occupancy sensing circuit 402 may be a passive infrared (PIR) sensor capable of sensing infrared energy in the load control environment or a camera capable of identifying motion in the load control environment).

As to claim 15, Pearson, Polacek, and Kirita disclose the limitations of claim 9 further comprising the sensor retainer of claim 9, wherein:
the first light pipe portion is disposed substantially adjacent to the LED indicator (Pearson: [0008], [0049], [0061], [0066], [0070], and FIG. 6 the feedback LED 602: The light pipe 208 may comprise a second conductive portion 208b configured to transmit light from a feedback LED 602 (FIG. 6A) located inside of the control module 200 to the front surface 208c to provide feedback to a user. For example, the light pipe 208 may provide feedback (e.g., by flashing the feedback LED 602 in one or more colors) to communicate information during configuration of the control module 200 (e.g., to indicate when the control module is in an association mode or a discovery mode) and/or during normal operation to indicate a status of the control module and/or the load being controlled by the control module 200 (e.g., a fault condition, such as a failed lamp). The front surface 208c of the light pipe 208 may be located on the front cover portion 207 of the control module 200 to allow for an occupant of the load control environment to see the feedback), and the second light pipe portion is disposed substantially adjacent to the photocell sensor (Pearson: [0048], [0061], [0066], [0068]-[0069], [0070], and FIG. 6 the daylight sensing circuit 604: The light pipe 208 may also comprise a first conductive portion 208a for conducting the light to the daylight sensing circuit 604 to allow for the daylight sensing circuit to measure an amount of daylight in the load control environment beneath the lighting fixture to which the control module 200 may be attached). 

As to claim 16, Pearson, Polacek, and Kirita disclose the limitations of claim 9 further comprising the sensor retainer of claim 9, wherein the light ring, the first light pipe portion, the second light pipe portion, the third light pipe portion, and the fourth light pipe portion comprise a translucent material (Pearson: [0048]-[0049] and FIG. 2-6:  The control module 200 may be configured with a light pipe 208, which may be made of a light-transmissive material, such as clear plastic. The light pipe 208 may be configured to receive light (e.g., daylight) from a load control environment and conduct the light to a light sensing circuit, e.g., a daylight sensing circuit 604 (FIG. 6A), such as a photosensor or a photodiode, located inside the control module 200. The light pipe 208 may have a front surface 208c (e.g., a lens portion) located on the front cover portion 207 of the control module 200 for allowing light to enter the control module 200).

Claims 11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832), and Kirita (Kirita – US 2015/0179366 A1) and further in view of Wilcox et al. (Wilcox – US 2016/0195252 A1).

As to claim 11, Pearson, Polacek, and Kirita disclose the limitations of claim 9 except for the claimed limitations of the sensor retainer of claim 9, wherein the light pipe is configured to retain a light and motion detection sensor to the panel.
However, it has been in the art of lighting device design to implement the light pipe is configured to retain a light and motion detection sensor to the panel, as suggested by Wilcox, which discloses the light pipe is configured to retain a light and motion detection sensor to the panel (Wilcox: [0046], [0049], [0052], [0056], FIG. 1 and FIG. 12 the sensors 46A-B: a first sensor 46A is placed behind the lens sections 40, while a second sensor 46B is placed behind the transparent section 50 of the sensor cover 26. The first sensor 46A may be one that requires access to light information within a relatively large area of interest, while the second sensor 46B , the first sensor 46A is an occupancy sensor, while the second sensor 46B is an ambient light sensor. Dividing the sensor cover 26 into the transparent section 50 and the lens sections 40 allows the sensor cover 26 to service multiple sensors while providing a substantially uniform front surface, thereby improving the aesthetic appeal of the sensor cover 26).
Therefore, in view of teachings by Pearson, Polacek, Kirita and Wilcox, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek, and Kirita to include the light pipe is configured to retain a light and motion detection sensor to the panel, as suggested by Wilcox. The motivation for this is to control operations of a lighting device in response to signals from a sensor, e.g. an ambient light sensor.

As to claim 14, Pearson, Polacek, Kirita and Wilcox disclose the limitations of claim 9 further comprising the sensor retainer of claim 9, wherein:
the light ring comprises a first surface configured to be exposed to ambient light (Pearson: [0048], [0061], [0066], [0068]-[0069], [0070], and FIG. 6 the daylight sensing circuit 604: The light pipe 208 may also comprise a first conductive portion 208a for conducting the light to the daylight sensing circuit 604 to allow for the daylight sensing circuit to measure an amount of daylight in the load control environment beneath the lighting fixture to which the control module 200 may be attached and Wilcox: [0046], [0049], [0052], [0056], FIG. 1 and FIG. 12 the sensors 46A-B: a first sensor 46A is placed behind the lens sections 40, while a second sensor 46B is placed behind the transparent section 50 of the sensor cover 26. The first , the first sensor 46A is an occupancy sensor, while the second sensor 46B is an ambient light sensor. Dividing the sensor cover 26 into the transparent section 50 and the lens sections 40 allows the sensor cover 26 to service multiple sensors while providing a substantially uniform front surface, thereby improving the aesthetic appeal of the sensor cover 26), and the first surface has a textured surface finish configured to enhance collection of ambient light (Wilcox: [0044], [0052], FIG. 6 the Fresnel ridges 42, FIG. 11, and FIG. 13: The Fresnel ridges 42 are formed and arranged such that each one of the lens sections 40 is configured to focus light, which may be infrared light, from a different portion of the area of interest to one or more focal points. Generally, these focal points will correspond with the location of a sensor in the sensor module 12).

As to claim 21, Pearson, Polacek, and Kirita disclose the limitations of claim 9 further comprising the sensor retainer of claim 9, wherein the first light pipe portion and the second light pipe portion are configured to be located in a single cavity of a detection sensor containing the LED indicator, the photocell sensor, and a detection sensor (Pearson: [0008], [0048]-[0049], [0061], [0066]-[0070], and FIG. 6), except for the claimed limitations of the detection sensor as a light and motion detection sensor.

However, it has been in the art of lighting device design to implement the detection sensor as a light and motion detection sensor, as suggested by Wilcox, which discloses the detection sensor as a light and motion detection sensor (Wilcox: [0046], [0049], [0052], [0056], , the first sensor 46A is an occupancy sensor, while the second sensor 46B is an ambient light sensor. Dividing the sensor cover 26 into the transparent section 50 and the lens sections 40 allows the sensor cover 26 to service multiple sensors while providing a substantially uniform front surface, thereby improving the aesthetic appeal of the sensor cover 26).
Therefore, in view of teachings by Pearson, Polacek, Kirita and Wilcox, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek, and Kirita to include the detection sensor as a light and motion detection sensor, as suggested by Wilcox. The motivation for this is to control operations of a lighting device in response to signals from a sensor, e.g. an ambient light sensor and/or motion sensor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832), and Kirita (Kirita – US 2015/0179366 A1) and further in view of Marshal (Marshal – US 2019/0293267 A1).

As to claim 12, Pearson, Polacek, and Kirita disclose the limitations of claim 9 further comprising the sensor retainer of claim 9, wherein the light pipe further comprises:
a opening configured to accept a lens for a passive infrared (PIR) sensor (Pearson: [0047], [0057], [0061], [0064]-[0065], and FIG. 4-6 the occupancy sensing circuit 402: the occupancy sensing circuit 402 may be a passive infrared (PIR) sensor capable of sensing infrared energy in the load control environment or a camera capable of identifying motion in the load control environment) except for the claimed limitations of the sensor retainer further comprising a center opening configured to accept a lens for a passive infrared (PIR) sensor, the sensor retainer further configured to retain the lens for the PIR sensor.
However, it has been in the art of lighting device design to implement a center opening configured to accept a lens for a passive infrared (PIR) sensor, the sensor retainer further configured to retain the lens for the PIR sensor, as suggested by Marshal, which discloses a center opening (Marshal: FIG. 1 the sensor housing 106) configured to accept a lens for a passive infrared (PIR) sensor (Marshal: [0019]-[0021], [0024], [0026], and FIG. 3-4: Sensor housing 106 may house at least one of a motion sensor and a light sensor, the sensor retainer further configured to retain the lens for the PIR sensor (Marshal: [0019]-[0021], [0024], [0026], and FIG. 3-4: Sensor housing 106 may have a bottom wall 128 configured for sensing therethrough with at least one sensor housed therein).
Therefore, in view of teachings by Pearson, Polacek, Kirita, and Marshal, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek and Kirita to include a center opening configured to accept a lens for a passive infrared (PIR) sensor, the sensor retainer further configured to retain the lens for the PIR sensor, as suggested by Marshal. The motivation for this is to implement a known alternative design of a lighting fixture .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832), and Kirita (Kirita – US 2015/0179366 A1) and further in view of Barhydt et al. (Barhydt – US 3,711,046).

As to claim 17, Pearson, Polacek, and Kirita disclose the limitations of claim 16 further comprising the sensor retainer of claim 16, wherein: the first light pipe portion has a first surface finish facing the LED indicator (Polacek: Abstract, column 3 lines 55-67, column 4 lines 36-50, column 4 lines 61-68, column 6 lines 13-22, and FIG. 1-2), and the second light pipe portion has a second surface finish facing the photocell sensor (Pearson: [0048], [0061], [0066], [0068]-[0069], [0070], and FIG. 6 the daylight sensing circuit 604: The light pipe 208 may also comprise a first conductive portion 208a for conducting the light to the daylight sensing circuit 604 to allow for the daylight sensing circuit to measure an amount of daylight in the load control environment beneath the lighting fixture to which the control module 200 may be attached), except for the claimed limitations of the light pipe comprising a polished surface.
However, it has been known in the art of light pipe design to implement the light pipe comprising a polished surface, as suggested by Barhydt, which discloses the light pipe comprising a polished surface (Barhydt: Abstract, column 6 lines 5-lines 35, and FIG. 7 the light pipe 68 and the detector 70: The internal surface of the light pipe 68 is highly polished and the small radiant energy detector 70 is disposed at the small diameter end of the light pipe 68. the light pipe 68 acts as a condensing lens to concentrate diverging energy passing through the reticle 65 onto the small detector 70).
Therefore, in view of teachings by Pearson, Polacek, Kirita, and Barhydt’s teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek, and Kirita to include the light pipe comprising a polished surface, as suggested by Barhydt. The motivation for this is to implement a known alternative design of the light pipe.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832), and Kirita (Kirita – US 2015/0179366 A1) and further in view of Jarrell et al. (Jarrell – US 2012/0062123 A1).

As to claim 22, Pearson, Polacek, and Kirita disclose the limitations of claim 9 except for the claimed limitations of the sensor retainer of claim 9, wherein the light ring includes an acoustic hole to admit external sound to a microphone of the light and motion detection sensor.
However, it has been known in the art of lighting device design to implement the light ring includes an acoustic hole to admit external sound to a microphone of the light and motion detection sensor, as suggested by Jarrell, which discloses the light ring (Pearson: [0008], [0049], [0061], [0066], [0070], and FIG. 5-6 the light pipe 208: The light pipe 208 may comprise a second conductive portion 208b configured to transmit light from a feedback LED 602 (FIG. 6A) located inside of the control module 200 to the front surface 208c to provide includes an acoustic hole to admit external sound to a microphone of the light and motion detection sensor (Jarrell: [0023], [0040], [0043], [0048], and FIG. 5 the sensor module 510 including sounds, light, motion, communication signals: the street light assembly 310 may be equipped with an audio sensor, such as a microphone, to capture certain audio signals. In various implementations, the signals may be compared to stored signals to determine whether a deviation from the lighting profile is warranted. Signatures may be stored for signals such as sirens of police patrol cars, fire trucks, or ambulances, gunshot sounds, crash sounds, cries for help or assistance, explosions, and others).
Therefore, in view of teachings by Pearson, Polacek, Kirita and Jarrell, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek and Kirita to include the light ring includes an acoustic hole to admit external sound to a microphone of the light and motion detection sensor, as suggested by Jarrell. The motivation for this is to control operations of a lighting device in response to signals from a sensor, e.g. a microphone.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832) and Kirita (Kirita – US 2015/0179366 A1) and further in view of Goyal et al. (Goyal – US 2011/0301776 A1).

As to claim 23, Pearson, Polacek, and Kirita disclose the limitations of claim 9 except for the claimed limitations of the sensor retainer of claim 9, wherein the first light pipe portion is configured to guide light generated by the LED indicator to the light ring during a first period of time that a signal from the photocell sensor is blanked.
However, it has been known in the art of lighting device design to implement the first light pipe portion is configured to guide light generated by the LED indicator to the light ring during a first period of time that a signal from the photocell sensor is blanked, as suggested by Goyal, which discloses the first light pipe portion is configured to guide light generated by the LED indicator to the light ring during a first period of time that a signal from the photocell sensor is blanked (Goyal: [0030], [0043]-[0051], and FIG. 5-7: The occupancy operating mode 510 operates with the occupancy detection sensor 110 being operational, either with the daylight feature being activated or deactivated. In this occupancy operating mode 510, with the daylight feature being deactivated, the lights of the associated load turn on when the occupancy detection sensor 110 in combination with the microcontroller 610 (FIG. 6) detect motion in the monitored area and turn off when the occupancy detection sensor 110 in combination with the microcontroller 610 (FIG. 6) no longer detect motion in the monitored area after a pre-set time delay).
Therefore, in view of teachings by Pearson, Polacek, Kirita and Goyal, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek and Kirita, to include the first light pipe portion is configured to guide light generated by the LED indicator to the light ring during a first period of time that a signal from the photocell sensor is blanked, as suggested by Goyal. The motivation for this is to selectively choose an operation mode of a lighting device based on signals from a sensor.

As to claim 24, Pearson, Polacek, Kirita and Goyal disclose the limitations of claim 23 further comprising the sensor retainer of claim 23, wherein illumination of the light ring by the LED indicator is visible as an indicator (Pearson: [0008], [0049], [0061], [0066], [0070], and FIG. 6 the feedback LED 602: The light pipe 208 may comprise a second conductive portion 208b configured to transmit light from a feedback LED 602 (FIG. 6A) located inside of the control module 200 to the front surface 208c to provide feedback to a user. For example, the light pipe 208 may provide feedback (e.g., by flashing the feedback LED 602 in one or more colors) to communicate information during configuration of the control module 200 (e.g., to indicate when the control module is in an association mode or a discovery mode) and/or during normal operation to indicate a status of the control module and/or the load being controlled by the control module 200 (e.g., a fault condition, such as a failed lamp). The front surface 208c of the light pipe 208 may be located on the front cover portion 207 of the control module 200 to allow for an occupant of the load control environment to see the feedback and Goyal: [0030], [0047]-[0048], [0050], [0052]-[0053], [0055], and FIG. 5-7: the in-wall occupancy sensor switch 100 includes a microcontroller 610, a daylight detection sensor 620, an occupancy detection sensor 110, a manual controller 195, a settings controller 350, a night light 120, and a load status/motion indicator 114. In other exemplary embodiments, at least one of the daylight detection sensor 620, the settings controller 350, and the load status/motion indicator 114 is optional) that the light and motion detection sensor is operational (Goyal: [0030], [0043]-[0051], and FIG. 5-7: The occupancy operating mode 510 operates with the occupancy detection sensor 110 being operational, either with the daylight feature being activated or deactivated. In this occupancy operating mode 510, with the daylight feature being deactivated, the lights of the associated load turn on when the occupancy detection sensor 110 in combination with the microcontroller 610 (FIG. 6) detect motion in the monitored area and turn off when the occupancy detection sensor 110 in combination with the microcontroller 610 (FIG. 6) no longer detect motion in the monitored area after a pre-set time delay).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832) and Kirita (Kirita – US 2015/0179366 A1) and further in view of Mathews et al. (Mathews – US 2018/0087759 A1).

As to claim 25, Pearson, Polacek and Kirita disclose the limitations of claim 9 except for the claimed limitations of the sensor retainer of claim 9, wherein the second light pipe portion is configured to guide ambient light collected by the light ring to the photocell sensor during a second period of time that the LED indicator does not generate light.
However, it has known in the art of lighting device design to implement the second light pipe portion is configured to guide ambient light collected by the light ring to the photocell sensor during a second period of time that the LED indicator does not generate light, as suggested by Mathews, which discloses the second light pipe portion is configured to guide ambient light collected by the light ring to the photocell sensor during a second period of time that the LED indicator does not generate light (Mathews: [0003]-[0004], [0023]-[0024], and FIG. 1-3: The method also includes measuring ambient light via a light sensor in or on the light fixture during at least some times when the light source is off, and outputting a signal related to the measured ambient light level).
Pearson, Polacek, Kirita and Mathews, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek and Kirita to include the second light pipe portion is configured to guide ambient light collected by the light ring to the photocell sensor during a second period of time that the LED indicator does not generate light, as suggested by Mathews. The motivation for this is to accurately determine an ambient light level near a light source.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832) and Kirita (Kirita – US 2015/0179366 A1) and further in view of Kawano (Kawano – US 2019/0113677 A1).

As to claim 26, Pearson, Polacek and Kirita disclose the limitations of claim 9 except for the claimed limitations of the sensor retainer of claim 9, wherein the light ring comprises one or more annular grooves in an upper surface.
However, it has known in the art of lighting device design to implement the light ring comprises one or more annular grooves in an upper surface, as suggested by Kawano, which discloses the light ring comprises one or more annular grooves in an upper surface (Kawano: [0034], [0038]-[0040], [0042], [0045]-[0048], and FIG4A-B: the grooves (i.e., gaps) 26 and 27 extend from the incident surfaces 21a, 22a, and 23a toward the emission end portion 24 but do not reach the light exit surface 24a).
Pearson, Polacek, Kirita and Kawano, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek and Kirita to include the light ring comprises one or more annular grooves in an upper surface, as suggested by Kawano. The motivation for this is to implement a known alternative lighting device design.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (Pearson – US 2019/0141818 A1) in view of Polacek et at. (Polacek – US 5,039,832), Kirita (Kirita – US 2015/0179366 A1) and Marshal (Marshal – US 2019/0293267 A1) and further in view of Wilcox et al. (Wilcox – US 2016/0195252 A1).

As to claim 27, Pearson, Polacek, Kirita and Marshal disclose the limitations of claim 12 except for the claimed limitations of the sensor retainer of claim 12, wherein the lens for the PIR sensor is configured to focus infrared radiation on the PIR sensor.
However, it has known in the art of lighting device design to implement the lens for the PIR sensor is configured to focus infrared radiation on the PIR sensor, as suggested by Wilcox, which discloses the light ring comprises one or more annular grooves in an upper surface (Wilcox: [0046], [0049], [0052], [0056], FIG. 1 and FIG. 12 the sensors 46A-B: a first sensor 46A is placed behind the lens sections 40, while a second sensor 46B is placed behind the transparent section 50 of the sensor cover 26. The first sensor 46A may be one that requires access to light information within a relatively large area of interest, while the second sensor 46B may be one that only requires access to light information directly below the sensor cover 26. In one embodiment, the first sensor 46A is an occupancy sensor, while the second sensor 46B is an ambient light sensor. Dividing the sensor cover 26 into the transparent section 50 and the lens sections 40 allows the sensor cover 26 to service multiple sensors while providing a substantially uniform front surface, thereby improving the aesthetic appeal of the sensor cover 26).
Therefore, in view of teachings by Pearson, Polacek, Kirita, Marshal, and Wilcox it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting assembly of Pearson, Polacek, Kirita and Marshal to include the lens for the PIR sensor is configured to focus infrared radiation on the PIR sensor, as suggested by Wilcox. The motivation for this is to control operations of a lighting device in response to signals from a sensor, e.g. an ambient light sensor.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Thompson et al., US 6,447,131 B1, discloses no-adhesive applique for vehicle instrument cluster.
Petersen et al., US 2008/0051692 A1, discloses applicator cartridge for an electrokinetic delivery system for self administration of medicaments.
Keeney et al., US 2012/0165682 A1, discloses skin color and capacitive sensor systems.
Herrmann et al., US 2019/0272719 A1, discloses electronic devices with stand lighting systems.
Zhang et al., US 219/0226915 A1, discloses sensor device.
IP discloses Integrated Light Pipe Retention and Shield.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684